Citation Nr: 1602115	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  08-26 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability evaluation for bilateral degenerative joint disease of the knees in excess of 10 percent from September 14, 2004, and in excess of 20 percent since July 30, 2012 ("bilateral knee disability").  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel





INTRODUCTION

The Veteran had active military service from September 1972 to September 1977.  

This claim comes to the Board of Veterans' Appeals (Board) from a May 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In the May 2007 rating decision, the RO granted service connection for bilateral degenerative joint disease of the knees, with a 10 percent disability rating.  The Veteran appealed this decision and requested a higher rating.  

On the Veteran's July 2008 substantive appeal (VA-Form 9) he requested a hearing before the Board.  However, in August 2009, the Veteran withdrew his request. 38 C.F.R. § 20.74(d) (2015).  

In a December 2012 rating decision, the RO increased the Veteran's bilateral knee disability rating to 20 percent effective July 30, 2012.  

In an August 2015 rating decision, the RO granted service connection for bilateral meniscus (semilunar cartilage) of the knee (previously rated as bilateral knee, limitation of extension due to degenerative joint disease (claimed as multiple joint arthritis) with an evaluation of 20 percent disabling effective July 13, 2015.  

This claim was before the Board in September 2014, and remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical opinion.  The requested development has been completed and the matter is ready for review. Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of CUE in a January 2005 rating decision for the denial of service connection for hypertension has been raised by the record in a December 2015 statement from the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's service connected bilateral knee disability for the period from September 14, 2004 to July 29, 2012 is manifested by arthritis shown on x-ray, pain on motion, and lateral instability without evidence of locking or malunion of the tibia and fibula with a marked knee or ankle disability.  

2.  The Veteran's service connected bilateral knee disability for the period since July 30, 2012 is manifested by arthritis shown on x-ray, pain on motion, limitation of flexion and extension, and lateral instability without evidence of locking or malunion of the tibia and fibula with a marked knee or ankle disability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for degenerative joint disease, manifested by arthritis, of the bilateral knees are not met for the period of September 14, 2004 to July 29, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 414, 4.71a, Diagnostic Codes (DCs) 5010, 5260, 5261, 5262 (2015).

2.  The criteria for a disability rating of 10 percent for slight lateral instability have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 414, 4.71a, Diagnostic Code (DC) 5257 (2015).

3.  The criteria for a disability rating of 20 percent for the period since July 30, 2012, for limitation of flexion of the bilateral knees have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 414, 4.71a, Diagnostic Code (DC) 5260 (2015).

4.  The criteria for a disability rating for 20 percent for the period since July 30 2012, for limitation of extension of the bilateral knees have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 414, 4.71a, Diagnostic Code (DC) 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.
  
All notice required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2015).  
  
The claim was most recently remanded in September 2014 for additional development, specifically obtaining a medical examination and readjudicating the claim.  The Veteran was provided a VA examination in July 2015 which is adequate for the purposes of determining increased rating as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by an August 2015 supplemental statement of the case.  There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
  
All relevant facts have been adequately developed and no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Merits of the Claim

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Pain, in and of itself, that does not result in additional functional loss, however, does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

The Veteran was assigned an initial compensable rating of 10 percent disabling for his bilateral knee disability from September 14, 2004 to July 29, 2012.  The Veteran received an increased rating to 20 percent for the period from July 30, 2012 to July 12, 2015.  His bilateral knee disability for the entire period on appeal has been evaluated under the diagnostic criteria for degenerative arthritis under Diagnostic Code 5010.  

Arthritis due to trauma under DC 5010 substantiated by x-ray findings is rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  Under DC 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  In the absence of limitation of motion, a 10 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003. 

Under DC 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted where there is severe subluxation or lateral instability.  38 C.F.R. § 4.71a.  DC 5257 is based upon instability and subluxation, not limitation of motion; as a result, the criteria set forth in DeLuca do not apply.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2015). 

Under DC 5260, limitation of flexion of the leg, a non-compensable evaluation is assigned when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, a 0 percent rating is assigned for a limitation of extension of the leg to 5 degrees.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is assigned in the case of extension limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is assigned for limitation of extension to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5261. 

Under DC 5262, malunion of the tibia or fibula warrants a rating of 10 percent for slight knee or ankle disability, 20 percent for moderate knee or ankle disability, and 30 percent for marked knee or ankle disability.  Nonunion of the tibia or fibula, with loose motion, requiring a brace, warrants a 40 percent rating.  38 C.F.R. § 4.71a, DC 5262.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider additional functional loss sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca.  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

A claimant who has arthritis as shown by x-ray and instability of the knee may be rated separately under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  

For a knee disability rated under DC 5257 or DC 5259 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under Diagnostic Code 5260 or 5261 need not be compensable but must at least meet the criteria for a non-compensable rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  Separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2014). 

VA's General Counsel has considered a hypothetical situation in which a knee disability was evaluated under DC 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261.

The Veteran's service-connected bilateral knee disability has been evaluated as 10 percent disabling based on a diagnosis of arthritis of the knee pursuant to 38 C.F.R. § 4.71a , Diagnostic Code 5010 from September 14, 2008 to July 29, 2012.  

In considering the Veteran's bilateral knee disability, the Board must consider whether he is entitled to a separate disability rating based upon instability of the knee or an increase based upon limitation of motion of the knee under Diagnostic Codes 5257 and/or 5260-5261, respectively.  Further, the Board will also consider whether a higher rating is in order given consideration of the DeLuca factors. 

An increased evaluation based upon arthritis of the knee is not warranted for this appeal period because there is no x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with incapacitating episodes.  The Board finds that a separate evaluation under Diagnostic Codes 5257 is warranted.  However, separate evaluations for limitation of flexion or extension under Diagnostic Codes 5260 and/or 5261, or for cartilage, semilunar, dislocated with frequent episodes of locking, pain, and effusion into the joint under Diagnostic Code 5258 are not warranted.  

The Veteran underwent a VA examination in April 2007 and at that time he complained of daily bilateral knee pain.  He stated that his knees lock upon him, feel unstable, and swell.  He also had flare-ups, manifested by increased pain, lasting up to three days.  At this time he wore braces on both knees and ambulated with a cane.  

Upon examination, it was noted that there was moderate degree of bony swelling bilaterally with pain on patellar compression of both knees.  The right knee had full range of motion and flexion to 105 degrees.  The left knee lacked 5 degrees of full extension, but flexed to 105 degrees.  All range of motion was characterized by moderately severe end of range pain, but no additional loss of motion was noted upon repetitive testing.  Both knees were stable to Lachman test and drawer testing.  However, both knees showed pain on both varus and valgus stress tests.  He had bilateral crepitus and his McMurray test was positive bilaterally with pain and clicking noted.  X-rays of the right knee showed osteophytosis and spurring of the patella in the intercondylar eminences with decrease in the joint space on the lateral aspect.  

The Veteran underwent another VA examination for his knees in April 2008.  At that time his range of motion of the bilateral knees was extension minus 10 degrees with pain and flexion was 10 to 90 with pain.  There was no evidence of additional loss of range of motion with repetitive testing.  Examinations of the knees were stable with Lachman and drawer testing, as well as varus and valgus stressing.  He did have bilateral grade two crepitus, but his McMurray testing was negative bilaterally.  

The Veteran underwent x-ray testing of his right knee in November 2007 and it was noted that he had moderately severe osteoarthritis of the right knee, but the bony structures were intact with no evidence of fracture or dislocation.  There was no evidence of joint effusion, and there were no associated soft tissue abnormalities.  Otherwise, the right knee was shown as normal.  

In November 2005, the Veteran had an examination of his knees and x-ray evidence showed a moderately severe degree of degenerative joint disease of the knees, including narrowing of the medial join cartilages, hypertrophic spurring of the tibial spines, horizontal subluxation effect with hypertrophic lipping of the proximal, and lateral aspects of the tibia.  There was also narrowing of the post patellar spaces.  

In August 2004, the Veteran had continued complaints of bilateral knee pain with minimal periarticular marginal osteophyte formation with narrowing of the joint spaces of both knees, which was consistent with minimal degenerative changes of the bilateral knees.  

In regards to instability of the bilateral knees, the evidence of record for this initial staged period suggest that a separate 10 percent rating for instability of the knees is warranted.  

In regards to the range of motion testing, the April 2007 and April 2008 VA examiners noted there no limitation of flexion or extension that met the rating criteria for a separate evaluation.  There was some pain on flexion; however, this pain did not limit the functional motion of the joint.  The examiners reported that there was no change in active range of motion following repeat testing (3 times).  As such, the evidence of record does not support the grant of an evaluation based on limitation of motion of the bilateral knees under Diagnostic Code 5260 or 5261.  There is no evidence that the Veteran's knee disability involves the tibia or fibula and thus an evaluation under Diagnostic Code 5262 is not warranted.  Additionally, there is also no evidence that the Veteran's cartilage is causing locking, pain, or effusion into the joint.  

Increased rating from July 30, 2012 to July 12, 2015.  

The Veteran received an increased evaluation in July 30, 2012 for his bilateral knee disability.  His evaluation was increased to 20 percent because upon examination it was noted that his disability had increased in severity and there was evidence of giving way in the right knee as well as swelling, tenderness and increased pain.  

For this period on appeal, the Board continues the separate evaluation for instability of the bilateral knees under Diagnostic Code 5257.   

An increased evaluation based upon arthritis of the knee is not warranted at point during the appeal period because there is no x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with incapacitating episodes.  Further, the Board is granting separate evaluations for limitation of flexion and limitation of extension for the period since July 30, 2012, and thus a separate 10 percent rating for pain on motion is not warranted for this period. 

At the Veteran's examination in July 2012 it was noted that right knee flexion was limited to 90 degrees with painful motion starting at 30 degrees.  Right knee flexion was limited to 15 degrees.  Left knee flexion was limited to 90 degrees with pain on motion starting at 45 degrees and extension limited to 15 degrees.  The Veteran was unable to perform repetitive testing due to excruciating pain on motion.  It was noted that the Veteran experience functional loss of the bilateral knees manifested by less movement than moral, weakened movement, pain on movement and disturbance of locomotion.  Further, the Veteran was diagnosed with shin splints.  

In July 2015, the Veteran underwent another VA examination for his bilateral knee disability.  It was noted that the Veteran had abnormal or outside of normal range of motion for the bilateral knees that caused a gait disturbance.  There was objective evidence of pain with weight bearing, crepitus and slight lateral instability.  

Separate evaluations for limitation of flexion and extension are warranted.  The Board assigns a 20 percent evaluation for the bilateral knees due to limitation of motion due to pain under Diagnostic Code 5260 and a separate 20 percent evaluation bilaterally for limitation of flexion under Diagnostic Code 5261.  

For this period on appeal, an evaluation under Diagnostic Code 5262 is not warranted as the evidence does not show that his bilateral knee disability involves the tibia or fibula.  

In an August 2015 rating decision, the RO granted an evaluation of 20 percent under Diagnostic Code 5258 for bilateral meniscus, (semilunar cartilage) due to evidence of a degenerative tear posterior horn of the lateral meniscus.  The Board finds that this rating should remain in place, in addition to the separate ratings and increases granted herein.  

Additional Considerations

The Board has considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  There are no exceptional or unusual factors with regard to the Veteran's disabilities.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

The rating criteria reasonably describes the Veteran's disability levels and symptomatology to include to his reports of pain, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The Diagnostic Codes in question as well as the increased rating provided here in, contemplate symptoms of pain, limitation of motion on both flexion and extension, as well instability of the bilateral knees.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.  

Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Lastly, the Board is not considering a total disability evaluation based on individual unemployability, as the Veteran is already in receipt of such benefit.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).

ORDER

Entitlement to an initial evaluation in excess of 10 percent for arthritis of bilateral knees is denied from September 14, 2004 to July 29, 2012.  

Entitlement to a 10 percent rating for slight lateral instability of the bilateral knees for the entire period on appeal is granted.  

Entitlement to a 20 percent rating for limitation of flexion of the bilateral knees is granted from July 30, 2012.  

Entitlement to a 20 percent rating for limitation of extension of the bilateral knees is granted from July 30, 2012.  



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


